Citation Nr: 0414065	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  03-00 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1976 to November 1979.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  In November 
2003, the veteran testified at a Travel Board hearing before 
the undersigned; a transcript of the hearing is of record.  

Service connection for right ear hearing loss was denied by 
the RO in November 1982.  However, the veteran was not 
provided adequate notice of that denial, and that 
determination did not become final.  Hence, de novo 
adjudication is warranted.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding notice requirements under the 
VCAA.  While the VCAA notice provided in the instant case in 
May 2002 appears substantially complete, with only minor 
technical deficiencies, as the case is being remanded anyway, 
there is an opportunity to correct any technical 
deficiencies.

It also appears that pertinent evidence may be outstanding.  
The veteran's induction examination report reveals elevated 
puretone thresholds on enlistment.  However, service medical 
records also show that the veteran sustained head trauma 
(resulting in skull fracture) in service, and had 
tympanoplasty of the right ear in October 1979, a short time 
prior to discharge from active duty in November 1979.  During 
the November 2003 Travel Board hearing, the veteran stated 
that, approximately two weeks following discharge, he 
received private medical treatment as a follow-up to the 
surgery in service.  As records of such treatment may be 
pertinent to the issue on appeal, they should be obtained, if 
available.  In addition, an advisory medical opinion appears 
necessary.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran should be provided 
adequate notice of the VCAA, as it 
pertains to his claim for right ear 
hearing loss.  The notice should be in 
full compliance with the statutory 
provisions, implementing regulations, and 
any interpretative precedent Court 
decisions.  The veteran and his 
representative should have the 
opportunity to respond.  

2.  The RO should obtain complete copies 
of any private and VA reports (not 
already associated with the claims file) 
of treatment the veteran received for his 
right ear since service.  He should 
assist by identifying all sources of 
treatment and providing any necessary 
releases.  Specifically noted in this 
regard are any records of treatment by 
Dr. Konran, and any records of treatment 
at Springfield Memorial Hospital (as 
noted by the veteran during his November 
2003 personal hearing).  

3.  After completion of the development 
requested above, the RO should arrange 
for the veteran's claims folder (to 
include the treatment records secured) to 
be reviewed by an otolaryngologist.  The 
reviewing physician should provide a 
medical opinion as to whether it is at 
least as likely as not that the veteran's 
current hearing loss disability is 
related to his active service, and 
specifically to the head injury therein.  
The examiner indicate whether any current 
hearing loss was incurred or aggravated 
in service, and should explain the 
rationale for any opinion given.  

4.  Thereafter, the RO should 
readjudicate the claim de novo.  If the 
benefit sought remains denied, the RO 
should issue an appropriate Supplemental 
Statement of the Case and provide the 
veteran and his representative the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The purposes of this remand are to provide adequate notice 
and to compile all evidence necessary to decide this claim.  
No action is required of the appellant until he is notified.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

